by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered February 21, 2003, convicting him of assault in the second degree, obstructing governmental administration in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to his contention on appeal, the defendant did not make a timely unequivocal request to proceed pro se (see People v LaValle, 3 NY3d 88, 106 [2004]; People v McIntyre, 36 NY2d 10, 17 [1974]; People v Venticinque, 301 AD2d 619 [2003]; People v Carter, 299 AD2d 418 [2002]; People v Hirschfeld, 282 AD2d 337, 338-339 [2001], cert denied 534 US 1082 [2002]; People v Jimenez, 253 AD2d 693 [1998]; People v Rainey, 240 AD2d 682, 683 [1997]; People v Bell, 234 AD2d 378 [1996]; People v Walker, 168 AD2d 525 [1990]).
*436The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see CPL 470.05 [2]), or without merit. Ritter, J.P., Goldstein, Luciano and Crane, JJ., concur.